Cite as 2013 Ark. 400

                   SUPREME COURT OF ARKANSAS
                                          No.   CV-12-199

                                                    Opinion Delivered   October 10, 2013
ADRIAN CHARLES SMITH                                PRO SE APPEAL FROM THE
                                  APPELLANT         LINCOLN COUNTY CIRCUIT COURT,
                                                    40LCV-11-107, HON. JODI RAINES
v.                                                  DENNIS, JUDGE
RAY HOBBS, DIRECTOR, ARKANSAS
DEPARTMENT OF CORRECTION
                       APPELLEE                     AFFIRMED.


                                          PER CURIAM


       In 2009, appellant Adrian Charles Smith entered a plea of guilty to attempted capital

murder, aggravated robbery, and three counts of aggravated assault. Appellant was sentenced

to serve an aggregate sentence of 660 months’ imprisonment with imposition of sentence

suspended for the three counts of aggravated assault.

       In 2011, appellant filed a pro se petition for writ of habeas corpus in the Lincoln County

Circuit Court, located in the county where he was in custody.1 The circuit court dismissed the

petition, and appellant brings this appeal. We find no error and affirm the order.

       A writ of habeas corpus is only proper when a judgment of conviction is invalid on its

face or when a trial court lacked jurisdiction over the cause. Girley v. Hobbs, 2012 Ark. 447 (per

curiam); Abernathy v. Norris, 2011 Ark. 335 (per curiam). The burden is on the petitioner in a

habeas-corpus petition to establish that the trial court lacked jurisdiction or that the commitment

was invalid on its face; otherwise, there is no basis for a finding that a writ of habeas corpus


       1
           As of the date of this decision, appellant remains incarcerated in Lincoln County.
                                      Cite as 2013 Ark. 400

should issue. Young v. Norris, 365 Ark. 219, 226 S.W.3d 797 (2006) (per curiam). Under our

statute, a petitioner who does not allege his actual innocence must plead either the facial

invalidity or the lack of jurisdiction by the trial court and make a showing by affidavit or other

evidence of probable cause to believe that he is illegally detained. Ark. Code Ann. § 16-112-

103(a)(1) (Repl. 2006); Murry v. Hobbs, 2013 Ark. 64 (per curiam).

       Appellant contended that the writ should issue in his case because the sentence imposed

was illegal, rendering the judgment-and-commitment order invalid on its face. He based the

claim on the following allegations: he was coerced to plead guilty by threats that he could

receive a life sentence but would receive only a five-year suspended sentence if he pled guilty or

that the sentence imposed would be reduced by five years; the 480-month sentence imposed on

him for attempted capital murder exceeded the statutory range for that offense; he was wrongly

convicted of both attempted capital murder and use of a firearm in the course of a felony; it was

error for the court to impose an enhancement to the term of imprisonment for capital murder

because only a jury had authority to do so; the enhancement for use of a firearm was not shown

on the first information charging him with aggravated robbery.

       First, the circuit court did not err in denying relief on appellant’s claim that the sentence

imposed for attempted capital murder exceeded the statutory range for the offense. Arkansas

Code Annotated section 5-3-203(1) (Repl. 2006) provides that a criminal attempt is a Class Y

felony if the offense attempted is capital murder. Arkansas Code Annotated section 5-4-

401(a)(1) (Repl. 2006) provides that the range of punishment for a Class Y felony shall not be

less than ten years and not more than forty years or life. Appellant’s 480-month sentence (40


                                                 2
                                      Cite as 2013 Ark. 400

years) was within the range set by the statute. Accordingly, the sentence was not excessive, and

the judgment-and-commitment order was not invalid on its face.

       Appellant’s assertion that he was entitled to issuance of the writ based on a flaw in the

information was likewise without merit. Challenges to the sufficiency of the charging instrument

are not jurisdictional and must be raised prior to trial. Dickinson v. Norris, 2011 Ark. 413 (per

curiam); Sawyer v. State, 327 Ark. 421, 938 S.W.2d 843 (1997) (per curiam). When a defendant

enters a plea of guilty, the plea is his or her trial. Coleman v. State, 2011 Ark. 308 (per curiam)

(citing Crockett v. State, 282 Ark. 582, 669 S.W.2d 896 (1984)). A habeas-corpus proceeding does

not afford a convicted defendant an opportunity to retry his case and argue issues that could

have been settled at trial. Hill v. State, 2013 Ark. 143 (per curiam).

       The remaining issues raised by appellant in his petition pertained to error that could have

been addressed either before he entered his plea or in a petition for postconviction relief

pursuant to Arkansas Rule of Criminal Procedure 37.1 (2009). Again, a habeas-corpus

proceeding is not a means to revisit the merits of issues that could have been addressed, and

settled, in the trial court or in a postconviction proceeding. Douthitt v. Hobbs, 2011 Ark. 416 (per

curiam); Friend v. Norris, 364 Ark. 315, 219 S.W.3d 123 (2005) (per curiam).

       Because appellant’s petition did not establish the facial invalidity of the judgment or

demonstrate a lack of the trial court’s jurisdiction, appellant did not establish a basis for a writ

of habeas corpus to issue. See Culbertson v. State, 2012 Ark. 112 (per curiam); see also Skinner v.

Hobbs, 2011 Ark. 383 (per curiam); McHaney v. Hobbs, 2012 Ark. 361 (per curiam) (Due-process

allegations are not cognizable in a habeas proceeding.). Accordingly, the circuit court did not


                                                 3
                                     Cite as 2013 Ark. 400

err when it declined to issue a writ to effect appellant’s release from custody.

       Affirmed.

       Adrian Charles Smith, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Lauren Elizabeth Heil, Ass’t Att’y Gen., for appellee.




                                                 4